Citation Nr: 0912270	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for residuals of a fall, claimed as a back 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1950 to July 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The competent medical evidence does not link a currently 
diagnosed back condition to active service.  


CONCLUSION OF LAW

A back condition was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that VA has satisfied its duty to notify the 
Veteran of what is needed to substantiate his claim.  The RO 
originally provided VCAA notice to the Veteran in 
correspondence dated in September 2005.  In that letter, the 
RO advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  Although no longer required by the 
regulations, the RO also requested that the Veteran send any 
evidence in his possession that pertained to the claim.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (to be codified at 
38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.159(b)(1)).  

In a correspondence dated in April 2006, the RO also informed 
the Veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  Although the AOJ did not 
provide fully compliant notice until after initial 
adjudication of the claim, it readjudicated the claim and 
issued a statement of the case in November 2006.  The 
issuance of such notice followed by a readjudication of the 
claim remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  The Board finds that in issuing the 
April 2006 letter, the RO has satisfied the requirements of 
Dingess/Hartman.   

The Board notes that the Veteran was not provided with a 
supplemental statement of the case after the November 2006 
statement of the case.  Since no new evidence was submitted 
after November 2006, and the Veteran's representative did not 
present any new arguments, a remand is not required for 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 19.31(b)(1).    

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2008), see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The duty to provide a medical 
examination or obtain a medical opinion arises only if, among 
other things, the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but indicates that the claimed disability or symptoms 
may be associated with an established event, injury or 
disease in service or with another service-connected 
disability.  Id. Whether a Veteran's claim that he suffered 
an event, injury, or disease in service is credible is a 
determination that the Board must make.  McLendon, 20 Vet. 
App. 79, 82 (2006).  

Here, the Veteran was not provided with a VA medical 
examination for his back condition.  The Board does not find 
that the failure to provide an examination for this condition 
is remandable error.  For reasons explained more fully below, 
there is no credible evidence that the Veteran's current back 
problems are associated with events which occurred in 
service.  Thus, VA had no duty to provide a medical 
examination for the claimed condition, and the failure to do 
so is not a breach of its duty to assist.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records and private records from Cox Health Systems and the 
Columbia Clinic.  The Veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal, and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999). 

Analysis

The Veteran claims that he injured his back while aboard the 
USS Gearing in 1951.  In his June 2005 claim, the Veteran 
described falling during rough seas and landing flat on his 
back.  The Veteran brought this claim after undergoing the 
second of two back surgeries.  The first was in 1985 for the 
lumbar spine, and the second was in 2004 for the cervical 
spine.  He claims that he still experiences back pain.  

Service treatment records show the Veteran received an x-ray 
of the dorsal spine in January 1951; the x-ray did not show 
any significant abnormality.  There are no other records of 
an in-service back injury or treatment thereof.  
Records pertaining to his 1985 surgery show that the Veteran 
reported a experiencing a job-related injury in 1984.  In a 
report of a June 1987 orthopedic evaluation at Columbia 
Clinic, the examiner stated that the Veteran was referred to 
the clinic for evaluation of an injury sustained in an 
industrial accident which occurred on January 23, 1984.  The 
Veteran was working as a machine operator and injured his 
back during operation of the machine.  He was treated 
conservatively and was able to return to work after the 
accident.  He injured his back again in mid-1985 while 
picking something up at work.  Tests done after this accident 
revealed a herniated disc, and he underwent surgery in May 
1985.  During the 1987 evaluation, the Veteran reported that 
his low back pain returned several months after surgery.  The 
Veteran stated he was unable to work and received Social 
Security payments.  The examiner noted some pre-existing 
degenerative changes in the low back, but he opined that the 
Veteran was 40 percent disabled, and 30 percent of that was 
due to the 1984 work injury.  

Records pertaining to his June 2004 surgery show that he 
sought treatment from the Springfield Neurological and Spine 
Institute in May 2004 for severe neck pain that had lasted 
several weeks.  The Veteran denied any precipitating event.  
The Veteran underwent an anterior discectomy in June 2004.  

In his December 2006 substantive appeal, the Veteran stated 
that he believes his fall in service caused his current 
degenerative disc disease.  The Board has considered the 
Veteran's statement concerning the nature and etiology of his 
back condition.  Without medical training, laypersons, such 
as the Veteran, are not competent to comment on medical 
matters such as date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  There are circumstances 
where lay evidence may be competent and sufficient to 
establish a diagnosis or medical etiology of a condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  Here, however, clinical testing and expertise are 
required to diagnose and determine the etiology of back 
conditions, including degenerative disc disease.  The 
Veteran's statement offered in support of his claim is not 
competent medical evidence and does not serve to establish a 
medical nexus.

Records show that the Veteran received x-rays of his spine 
in-service.  No spinal abnormality was noted upon separation 
in 1954.  The evidence is silent as to back complaints 
between 1954 and 1984, when the Veteran reportedly sustained 
a job-related back injury.  No connection has been shown 
between the Veteran's in-service fall and his current back 
complaints.  Therefore, service connection for a back 
condition is not warranted.    

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. § 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Service connection for a back condition is denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


